Citation Nr: 0409080
Decision Date: 04/07/04	Archive Date: 07/21/04

DOCKET NO. 02-00 027A                       DATE APR 07 2004

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to apportionment of the veteran's benefits.

(The issue of entitlement to extension of a temporary total rating based on the need for convalescence beyond January 31,2000, is the subject of a separate appellate decision.)

ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to May 1989. The claimant herein is his former wife, and the custodian of their child.

This claim arises from a decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) in August 2002 denying the claimant an apportioned share of the veteran's benefits.

This claim is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the claimant if further action is required.

REMAND

In August 2002, the claimant was advised by the RO that she was not entitled to an apportioned share of the veteran's benefits. In September 2002, she indicated disagreement with that decision. She was not, however, thereafter furnished with a Statement of the Case (SOC) as to that matter. In such situations, according to the United States Court of Appeals for Veterans Claims (Court), the Board of Veterans' Appeals (Board) is to remand the claim to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that, on November 9,2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law, whereby the obligations of VA with respect to the duty to assist a claimant in obtaining evidence necessary to substantiate a claim were redefined. The VCAA established an enhanced duty to notify the claimant as to the information and evidence necessary for claim

-2



substantiation. The claimant, with regard to the claim that is the subject of this REMAND, has not been furnished with information as to the provisions of the VCAA, nor has she been notified of V A's obligations as defined by the Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002). This matter must be addressed by means of a Board remand prior to any further appellate review of this claim by the Board that may ensue. See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

This claim is accordingly REMANDED for the following:

1. Review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and 38 C.F.R. § 3.159 (2003), and any other applicable legal precedent. Notify the claimant of the applicable provisions of the VCAA, including what evidence is needed to support her claim, what evidence VA will develop, and what evidence she must furnish. Also, inform her of the time she has in which to submit additional evidence.

2. Following submission of additional evidence, or expiration of the appropriate time period for the submittal of additional evidence, issue an SOC with regard to the claimant's request for  apportionment of the veteran's benefits. She is thereafter to be accorded the appropriate period of time within which to submit a Substantive Appeal. If a timely Substantive Appeal is received, that issue should be forwarded to the Board for appellate consideration.

- 3 



The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A.§ 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

The claimant need take no action unless she is so informed. The purpose of this REMAND is to address due process concerns. No inference as to the ultimate disposition of her claim should be made at this time.

Harvey P. Roberts 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4 




